Per Curiam.
In an action on a contractors’ bond to recover losses resulting from a failure of the contractors *12to complete the construction of a building undertaken and partially performed, there was judgment for the plaintiff against the contractors, and their sureties, and writ of error was taken.
The record is voluminous and the many questions presented need not be discussed in detail. A jury was waived and the cause was decided by the trial judge upon pleadings and evidence which substantially presented appropriate issues. It is shown that changes were made in the building plans and apparently some of them were made after the contractors abandoned the contract and the sureties did not acquiesce in the changes which materially increased the cost of completing the building after the contractors defaulted. It is not clear that these increases did not augment the amount awarded by the judgment against the sureties, or that the plaintiff completed the building without undue expense to the sureties. While the sureties are liable to the full extent of their undertaking, their obligations should not be extended beyond the intent of the bond as expressed by its various terms. Liability of the sureties appears, but the amount of the judgment is apparently excessive.
Reversed for appropriate proceedings.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.